     Case 3:21-cv-01339-CAB-BGS Document 10 Filed 07/29/21 PageID.832 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10    MITCHELL REPAIR INFORMATION                        Case No.: 21-CV-1391-CAB-BGS
      COMPANY, LLC and SNAP-ON
11
      INCORPORATED,                                      ORDER SETTING BRIEFING
12                                     Plaintiffs,       SCHEDULE AND HEARING ON EX
                                                         PARTE MOTION FOR
13    v.                                                 TEMPORARY RESTRAINING
14                                                       ORDER
      AUTEL US INC. and AUTEL
15    INTELLIGENT TECHNOLOGY CORP.,
      LTD.,                                              [Doc. No. 6]
16
                                    Defendants.
17
18
           Upon review of Plaintiffs’ Ex Parte Motion for a Temporary Restraining Order [Doc.
19
     No. 6], it is hereby ORDERED as follows:
20
           1. Defendants may file an opposition to the motion by August 6, 2021;
21
           2. Plaintiffs may file a reply by August 13, 2021;
22
           3. A hearing will be held on August 19, 2021 at 10:00 a.m. in Courtroom 15A; and,
23
           4. Plaintiffs shall promptly provide a copy of this order (along with their motion
24
              papers, if they have not done so already) to Plaintiffs in the same manner and
25
              using the same means as they delivered the July 27, 2021 letter referenced in the
26
              Declaration of Janet S. Kim [Doc. No. 6-3]. Plaintiffs shall file a declaration with
27
              the Court when they have complied with this requirement. If the Plaintiffs’
28

                                                     1
                                                                               21-CV-1391-CAB-BGS
     Case 3:21-cv-01339-CAB-BGS Document 10 Filed 07/29/21 PageID.833 Page 2 of 2



 1            motion papers and this order are not promptly delivered to Defendants, the Court
 2            may modify the briefing schedule and continue the hearing to give Defendants
 3            adequate time to respond.
 4         It is SO ORDERED.
 5   Dated: July 29, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            21-CV-1391-CAB-BGS
